

116 S4351 IS: Transparent Reporting and Use of Statistics in the Transmission of Coronavirus Data Collection
U.S. Senate
2020-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4351IN THE SENATE OF THE UNITED STATESJuly 29, 2020Mr. Whitehouse (for himself, Mrs. Feinstein, and Mr. Reed) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo require States and hospitals to report COVID–19 health data directly to the Centers for Disease Control and Prevention.1.Short titleThis Act may be cited as the Transparent Reporting and Use of Statistics in the Transmission of Coronavirus Data Collection or the TRUST CDC Act.2.Sharing of COVID–19 health data(a)In generalNotwithstanding the updates to the guidance of the White House Coronavirus Task Force entitled, COVID–19 Guidance for Hospital Reporting and FAQs For Hospitals, Hospital Laboratory, and Acute Care Facility Data Reporting, issued on July 10, 2020, States and hospitals required to report data with respect to COVID–19 pursuant to such guidance shall report such information directly to the Centers for Disease Control and Prevention, and shall not be required to report such data to the Department of Health and Human Services as described in such updates. (b)Public posting of data; updatesThe Director of the Centers for Disease Control and Prevention shall—(1)not later than 7 days after the date of enactment of this Act, reinstate the website of such agency containing COVID–19 data, including the number of cases, deaths, and diagnostic and serologic tests per State; and (2)update such data on such website daily thereafter. 